DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendments
The amendments filed 07/22/2022 have been entered. Claims 1-3, 5-8, 10, and 13-14 remain pending in the application. Claim 14 is newly presented.  

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103, filed 07/22/2022 have been fully considered but are not persuasive.  
	The applicant argues that at least prior art of record Rolle does not teach the amended claim language. In particular, the applicant argues: 
	“…Applicant’s independent claims have been amended to make it even more clear that the signal pattern data used to train the signal pattern forecasting model is taken from the output of the light signal system, and thus, is the real signal pattern data generated by the light signal system based on the same traffic data that is additionally provided to the signal pattern forecasting model. In other words, the signal pattern data comes to the computing unit having the artificial intelligence directly from the light signal system…In fact, the Rolle reference teaches the exact opposite. In Rolle, a statically mounted camera sensor 201 is used to capture the status of traffic light 301. Further, the traffic light 305 is equipped with photocell sensors 203 to 205, which are used instead of a camera sensor. The photocells are attached to the traffic light so that each sensor can capture the status of one of the lights of traffic lights 305. The status signals of all three sensors 203 to 205 provide the overall status of traffic lights 305…Thus Rolle teaches that the monitoring system 100 receives the current light signal status data of traffic lights 301 to 305 from these sensors, i.e. the camera sensor 201 and the photocell sensors 203 to 205, but not directly as signal pattern data output from the traffic lights 301-305. 
	Consequently, Rolle discloses that light signal status data does not came [sic] directly from the light signal system, but rather from the camera sensor or from the photocells…Thus, in Rolle, the monitoring system 100 of Rolle does not obtain actual signal pattern data from an output of the lighting system, but rather, obtains a possible representation obtained by sensors and photocells…” 
The examiner respectfully disagrees. 
First, turning to the claim language. Representative claim 1 recites, at least in part: 
“A system for forecasting a future signal pattern of a light signal system, the system comprising…” 
The examiner notes the term “comprising”. The MPEP is clear on what this term encompasses. MPEP 2111.03 discusses the use of transitional phrases and states, at least in part: 
“The transitional term ‘comprising’…is inclusive or open-ended and does not exclude additional, unrecited elements or method steps…”
This is important in the context of the claim language and in the context of applicant’s arguments because the applicant is arguing that the data used in the forecasting model or what is received by the computing unit is exclusively is limited to data coming “…directly from the light signal system…”
However, because the claim is using the transitional term “comprising”, the claim, in fact, is NOT exclusively limited to such data. Such a narrow reading of the claim language, as applicant argues, would mean to read the claim language a) in a vacuum without accounting for the BRI in light of the specification and b) require the use of the transitional term “consisting of”. In the case of b), the examiner notes that a rejection under 112(a) would be appropriate. 
To further clarify on the above, while the claim now recites “…to receive signal pattern data from an output of the light signal system…”, the claim does NOT set forth HOW or by what means this signal pattern data is received. That is, the applicant argues that the data is coming “directly” from the output of the light signal system, but a) the claim does NOT recite the phrase “directly” and b) even if, merely for sake of argument, that the claim did recite “directly” the claim nor the specification clearly sets forth what the applicant intends “directly” to encompass. 
To put this response another way, the examiner respectfully asks the applicant: what does it mean and/or by what means is the signal pattern data obtained from the light signal system (what does “directly” encompass and how is this claimed)? 
It appears that the applicant is attempting to perform a very narrow claim construction which attempts to excludes the teachings of Rolle but without accounting for what the instant claims and specification provide for when viewed under BRI in light of the specification. 
Additionally, the applicant is attempting to claim unclaimed features. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “directly” and/or by what means “directly” encompasses) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Turning now to the specification, the applicant cites at least [00104] as support for the amendments and interpretation. [00104] recites, at least in part: 
“In an advantageous manner the inventive concept does not have to take account of system-specific or manufacturer-specific peculiarities of a light signal system. An existing control logic and programming of a light signal system are not relevant, since the only real input parameters (traffic data) and the output parameters (signal pattern established, i.e. signal pattern data of the light signal system) are used for the training of the artificial intelligence…” 
From the above, the specification does not clearly set forth what the applicant is arguing as a differentiating factor (e.g. directly). In contrast, this portion of the specification merely states that the input parameters are traffic data and the output parameters is the signal pattern established. This does not set forth what the applicant narrowly interprets as “directly” nor does it set forth what claim language reflects “directly”. 
Continuing with the specification, the specification provides for a much broader (yet reasonable) interpretation which contradicts the applicant’s argument. Paragraph [0049] of the as-filed specification recites: 
“In one form of embodiment the light signal system is logically linked to a number of detectors. In one form of embodiment there is provision for the system for forecasting a future signal pattern of a light signal system to be logically linked to the same detectors as the light signal system” 
Here, it is clear that at least one possible embodiment of the claim language provides for at least “a number of detectors” which are logically connected to the light signal system. This directly contradicts applicant’s arguments. 
The specification goes further. Paragraph [0086] of the specification recites: 
“Traffic data 105 is provided to the light signal system 103. The traffic data 105 comprises detector data from three detectors…”
Applicant argues, without any supporting evidence, that the instant invention and claim language alleged receives data directly and NOT through the use of sensors. The above paragraph clearly and explicitly contradicts this assertion (e.g. “detector data”).
Paragraph [0088] is the closest description to applicant’s arguments but fails to provide for the narrow interpretation set forth by applicant’s arguments. Paragraph [0088] recites: 
“The signal pattern data corresponding to these signal patterns is shown symbolically as an ellipse with the reference numeral 119…” 
Clearly, an “ellipse” which corresponds to the signal pattern data, does NOT provide for the narrow interpretation argued. At best, it provides for that signal pattern data, by any means, is collected, received, or otherwise transmitted. 
From the above evidence, it would be improper to interpret the claims in such a narrow manner as applicant argues. 
Indeed, the examiner has interpreted at least the claimed phrase “…to receive signal pattern data from an output of the light signal system…” as any means to receive data that is or otherwise represents the output of the light signal system.
Turning now to Rolle; Rolle, contrary to applicant’s arguments, conforms with the BRI of the claim language in light of the as-filed instant specification. 
The applicant argues, again incorrectly, the Rolle’s static visual sensors are not the same as the instant invention. Yet, Rolle provides for the same technical advantage. For example, Rolle [0030] recites: 
“A further advantage of using statically deployed visual sensors can be that, in cases where the traffic control system includes multiple signaling sub-systems…which have different technical properties (e.g. running on different communication protocols, having different capabilities in tracking the switching status of the various traffic lights…), the detection of the signal status of each traffic light can be completely decoupled from the existing traffic control system infrastructure. As a consequence, the proposed solution can integrate any legacy control system…”
This speaks not only to the alleged advantage of the argued claim language but, to the advantages described and disclosed by at least paragraph [00104] (see citation above) of the instant as-filed specification. Therefore, clearly, Rolle is directed towards at least one embodiment of the instant invention. 
Turning now to the claim language. Even supposing, incorrectly, that Rolle’s disclosure does not conform with the instant claim language, Rolle provides evidence that Rolle’s system can obtain or otherwise receive the signal pattern data directly from the signal. For example, paragraph [0036] of Rolle recites, at least in part: 
“In some implementations, the inbound interface may further receive traffic light program data [e.g. claimed “signal pattern data”] for one or more traffic lights from a traffic management system. The traffic light program data includes information about programs controlling the signal switching of the respective one or more traffic lights…In general, such further program data can include run-time data derived from the program in operation, such as data regarding the algorithm of the program as a sequence of typical traffic light switch patterns, including time between status changes…”
Clearly, even under the improper interpretation set forth but applicant’s arguments and again, not set forth in the claim language, Rolle still provides for a teaching. 
Moreover, when applicant cites the photocells of Rolle as an example of how Rolle does NOT teach the claim language, it is clear that the applicant has not fully understood Rolle’s disclosure. As at least one example, Rolle discusses the photocells in Paragraph [0042] and recites, at least in part: 
“Traffic light 305 is equipped with photocell sensors 203 to 205 which are used instead of a camera sensor. The photocells are attached to the traffic light so that each [photo] sensor can capture the status of one of the lights of traffic light 305…” 
 The examiner asserts that, even under the improper and unclaimed interpretation that the applicant argues, the data output of the photosensors of Rolle which are attached to the traffic light would, necessarily, by the fact that they are attached, would carry the data “directly” from the traffic light. 
Finally, the examiner notes again notes the claim language argued: 
“receiving signal pattern data from an output of the light signal system…” 
The examiner notes that the actual “light” emitted by the traffic light and as detected by the attached photocells and/or visual sensors is, as a person of ordinary skill in the art would infer, “…an output of the light signal system…”
Given that Rolle, as evidenced above, provides not only a teaching under applicant’s improper, unclaimed, and narrow interpretation but also a teaching under the BRI in light of the specification, applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained and updated to reflect the current claim language. 
Examiner’s Remarks
Applicant is advised that should claims 1 or 14 be found allowable, claims 1 or 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
To clarify, claim 14 appears to be direct duplicate of at least Claim 1 except for the following language: 
Claim 1 recites: 
“…said computing additionally configured to receive signal pattern data from an output of the light signal system, said signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data…” 
Claim 14 recites: 
“…said computing being connected to said light signal system and configured to receive signal pattern data directly from an output of the light signal system, the signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data…” 
However, the examiner notes that under BRI in light of the specification and as set forth in at least the response to arguments above, these two noted limitations are interpreted as encompassing substantially similar subject matter.

Claim Interpretation
	The examiner, for clarity of record, would like to clarify the interpretation given to at least some of the claim terms. 
	1. Artificial intelligence. It appears the best explanation provided in the specification is paragraph [0021] and recites, at least in part: 
	An artificial intelligence in the sense of the description respectively comprises methods or processes from information technology respectively for example, which make the automation of intelligent behavior possible for example. The methods of artificial intelligence are characterized inter alia for example by making possible the capability of learning, using mathematical means, and also by the capability of dealing with uncertainty and probabilistic information.
	From the above explanation from the instant specification, the examiner has interpreted, under BRI in light of the specification, the claimed term “artificial intelligence” as any method or process (e.g. for example, but not limited to, software) capable of “intelligent behavior.”
	2. “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure…” It appears the best explanation provided in the specification is at least paragraph [0053] and [0054] which recite: 
	In one form of embodiment there is provision of the signal pattern forecasting model to be trained in a Cloud infrastructure. The Cloud infrastructure comprises for example a processor that is embodied to train the signal pattern forecasting model. 
	The training in the Cloud infrastructure has the particular advantage that sufficient processing capacity can be provided efficiently here in order to be able to train the signal forecasting model efficiently. 
	From the above explanation from the instant specification, the examiner has interpreted, under BRI in light of the specification, the claimed phrase “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure…” as any general purpose processor with “sufficient processing capacity…” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites, at least in part: 
“…said computing being connected to said light signal system and configured to receive signal pattern data directly from an output of the light signal system, the signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data…” 
The examiner notes the emphasized language and particularly the word “directly”. 
This rejection is rooted in applicant’s arguments and the alleged difference that the applicant argues. Additionally, while support is of concern, the main thrust of this rejection is the issue of written description; the examiner notes for clarity of record.
First, upon a search of the specification, only two (2) instances of the term “directly” appear. However, both instances, do NOT relate to the claim language at issue and therefore on their face do NOT provide sufficient written description of the functionality claimed as argued and claimed. 
Specifically, it appears that when at least claim 14 recites “directly” the applicant is attempting to limit the collection of data to some means but excluding the use of sensors or similar such means.
That is, turning to applicant’s arguments, the applicant argues that: 
“…in Rolle, the monitoring system 100 of Rolle does not obtain actual signal pattern data from an output of the lighting system, but rather, obtains a possible representation obtained by sensors and photocells. It is possible that the data obtained visually using the camera sensor and photocells of Rolle could, under some circumstances, differ from the actual signal pattern data generated by the light signal system of Rolle (i.e. certain lighting conditions, signal malfunctions, an object obstructing camera sensor 201, etc.)…”
From the above argument, it appears that when claim 14 claims “directly”, the instant invention through some means collects or otherwise receives lighting data from traffic lights without the use of sensors, photocells, or for that matter any intermediate means of collecting or detecting physical data. 
However, the specification does NOT set forth in such a clear, concise, and direct manner, what “directly” encompasses such that a person of ordinary skill in the art would readily understand what the applicant intends “directly” to encompass and therefore the claim language lacks written description and a rejection under 112(a) is appropriate. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CIaim(s) 1-3, 5-8, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolle (20170084172A1) in view of Li et al. (“Intelligent Traffic Signal System based on Networked Control”, NPL 2005).
With respect to Claim 1, Rolle teaches a system for forecasting a future signal pattern of a light signal system, the system comprising: a computing unit configured to receive traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data (Rolle [0035] “In some implementations, the inbound interface can be configured to receive a further stream of sensor data from a plurality of statically mounted further sensors where each further sensor is associated with a respective traffic light and includes a traffic status for the respective traffic light. The traffic status is an indicator for the current traffic affected by the respective traffic light. For example, induction coils can be used to detect the presence of a vehicle in front of a traffic light…another example is a request button associated with a traffic light for pedestrians which, when pushed by a pedestrian, indicates that a status switch is required for the respective traffic light. Further examples are pressure sensors, video cameras, etc.” The examiner notes that receiving data from the traffic management system (e.g. induction coil sensors, pressure sensors, pedestrian button) to the inbound interface teaches “a first communications interface configured to receive traffic data for a light signal system”.  The examiner further notes Figure. 1 reproduced below with examiners annotations. Note that in Figure 1, the system of Rolle (e.g. reference 100) is connected to at least a plurality of traffic lights. That is, because the traffic lights are in the feedback loop, the system of Rolle and the signal system (e.g. plurality of lights) teach “wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”. To clarify, in more conceptually terms, the signal pattern that is display is based on the traffic data. For example, when a pedestrian pushes the button, the signal pattern system will use that data to establish a 
    PNG
    media_image1.png
    850
    790
    media_image1.png
    Greyscale
signal pattern. 
Said computing unit additionally configured to receive signal pattern data from an output of the light signal system, said signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data (Rolle [0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light being sensed by at least one of the visual sensors, and the received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status." The examiner further notes the examiner’s annotations to Figure 1 as reproduced above.
To clarify, the examiner notes that line in Rolle Figure 1 which shows data from, for example, cameras teaches “Said computing unit additionally configured to receive signal pattern data from an output of the light signal system, said signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data.” The examiner additionally refers to the response to arguments above).
said computing unit containing a trainable artificial intelligence including a signal pattern forecasting model trained on a basis of the traffic data and the signal pattern data of the light signal system, said signal pattern forecasting model forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “said computing unit containing a trainable artificial intelligence including a signal pattern forecasting model trained on a basis of the traffic data and the signal pattern data of the light signal system, said signal pattern forecasting model forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data”.).
said computing unit including a local computing unit and a central computing unit, said local computing unit and said central computing unit each including a processor (Rolle c.f. Figure 9. Further Pg. 10 Paragraph [0091] “Also, multiple computing devices 900 may be connected, with each device providing portions of the necessary operations (e.g., as a server bank, a group of blade servers, or a multi-processor system).” The examiner notes that Rolle’s system of multiple computing devices and any or all of the examples listed teach “said computing unit including a local computing unit and a central computing unit, said local computing unit and said central computing unit each including a processor”.).
…
said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure (Rolle [0030] “For example, the sensor data can be submitted to the monitoring system [100] by using communication infrastructures such as WiFi, Zigbee (e.g. IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions).” Further Rolle [0107]-[0108] describe that the system can be implemented in a server where “the computing device can include clients and servers. A client and server are generally remote from each other and typically interact through a communications network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other…” The examiner notes that since 1) the analytics component (e.g. artificial intelligence) is 2) part of the monitoring system (100) and 3) the monitoring system can be implemented (e.g. see Rolle [0107]-[0108]) in a server environment with a client-server relationship, the analytics component (e.g. artificial intelligence), teaches “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure”.).
Rolle, however, does not appear to explicitly disclose: 
said local computing unit being connected to a control device of the light signal system 
said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network 
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit

Li, however teaches said local computing unit being connected to a control device of the light signal system (Li Pg. 588 Section B Col. 2 “We can regard an intersection controller as a local controller, whose main mission is to control the intersection signal. Even though the aims of all controllers are identical, the situations of intersections are different each other, so different control method and strategy should be adopted….” The examiner notes that the intersection controller which controls the intersection signal teaches “said local computing unit being connected to a control device of the light signal system”.).
said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…” 
The examiner notes that training (e.g. learning) the control algorithms which control the traffic signal on the server and transmitting the control parameters (e.g. model, algorithm, etc.) back to the local controller teaches “said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network”.).
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…”
The examiner notes that the local intersection controller downloading the control parameters from the network and using the control parameters to control the signal teaches “said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the future signal predictions and signal and traffic data collection as taught by Rolle modified with the remote training and transmission of a model to a local controller as taught by Li because this reduce computation cost of the local controllers which would lead to higher performance (Li Pg. 588 Col. 2). 
With respect to Claim 2, the combination of Rolle and Li teach wherein said artificial intelligence comprises a neural network (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.” 
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.” 
The examiner notes that any or all of a machine learning algorithm and the neuro-fuzzy system of Li teach “wherein said artificial intelligence comprises a neural network.”).
With respect to Claim 3, the combination of Rolle and Li teaches wherein a machine-learning algorithm is implemented in the artificial intelligence (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.”
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.”). 
With respect to Claim 5, the combination of Rolle and Li teaches wherein said central computing unit is configured to send the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network (Rolle [0046] “The outbound provisioning component 130 sends at least one message M1, M2, M3 to a respective vehicle….wherein the at least one message includes the current signal status and the at least one future signal status of at least one traffic light…” Rolle [0047] “For example, the communication between the monitoring system 100 and the vehicles can make use of standard technologies like mobile communication networks and the internet protocol…” The examiner notes that the outbound provisioning component (see 130 of Rolle Figure 1 reproduced above) teaches “wherein said central computing unit is configured to send the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network.”). 
With respect to Claim 6, Rolle teaches A method of forecasting a future signal pattern of a light signal system, the method comprising the following steps: receiving traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data (Rolle [0035] “In some implementations, the inbound interface can be configured to receive a further stream of sensor data from a plurality of statically mounted further sensors where each further sensor is associated with a respective traffic light and includes a traffic status for the respective traffic light. The traffic status is an indicator for the current traffic affected by the respective traffic light. For example, induction coils can be used to detect the presence of a vehicle in front of a traffic light…another example is a request button associated with a traffic light for pedestrians which, when pushed by a pedestrian, indicates that a status switch is required for the respective traffic light. Further examples are pressure sensors, video cameras, etc.” The examiner notes that receiving data from the traffic management system (e.g. induction coil sensors, pressure sensors, pedestrian button) to the inbound interface teaches “receiving traffic data for a light signal system”.  The examiner further notes Figure. 1 reproduced below with examiners annotations. Note that in Figure 1, the system of Rolle (e.g. reference 100) is connected to at least a plurality of traffic lights. That is, because the traffic lights are in the feedback loop, the system of Rolle and the signal system (e.g. plurality of lights) teach “, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”. To clarify, in more conceptually terms, the signal pattern that is display is based on the traffic data. For example, when a pedestrian pushes the button, the signal pattern system will use 
    PNG
    media_image1.png
    850
    790
    media_image1.png
    Greyscale
that data to establish a signal pattern. 
Receiving signal pattern data from an output of the light signal system, the signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data (Rolle [0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light being sensed by at least one of the visual sensors, and the received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status." The examiner further notes the examiner’s annotations to Figure 1 as reproduced above.
To clarify, the examiner notes that line in Rolle Figure 1 which shows data from, for example, cameras teaches “Receiving signal pattern data from an output of the light signal system, the signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data.” The examiner additionally refers to the response to arguments above.).
Forecasting the future signal pattern on a basis of the traffic data by a computing unit containing an artificial intelligence, the artificial intelligence including a signal pattern forecasting model with which the future signal pattern is forecast based on the traffic data, the computing unit including a local computing unit and a central computing unit(Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “a computing unit containing a trainable artificial intelligence to be trained on a basis of the traffic data and the signal pattern data of the light signal system and for forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data”.).
…
…and the central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure (Rolle [0030] “For example, the sensor data can be submitted to the monitoring system [100] by using communication infrastructures such as WiFi, Zigbee (e.g. IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions).” Further Rolle [0107]-[0108] describe that the system can be implemented in a server where “the computing device can include clients and servers. A client and server are generally remote from each other and typically interact through a communications network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other…” The examiner notes that since 1) the analytics component (e.g. artificial intelligence) is 2) part of the monitoring system (100) and 3) the monitoring system can be implemented (e.g. see Rolle [0107]-[0108]) in a server environment with a client-server relationship, the analytics component (e.g. artificial intelligence), teaches “and the central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure”.).
the artificial intelligence training step including comparing the forecasting future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “the artificial intelligence training step including comparing the forecasting future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data”.)
Rolle, however, does not appear to explicitly disclose: 
with the local computing unit being connected to a control device of the light signal system…
training the signal pattern forecasting model with the central computing and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network
the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit

Li, however teaches …with the local computing unit being connected to a control device of the light signal system… (Li Pg. 588 Section B Col. 2 “We can regard an intersection controller as a local controller, whose main mission is to control the intersection signal. Even though the aims of all controllers are identical, the situations of intersections are different each other, so different control method and strategy should be adopted….” The examiner notes that the intersection controller which controls the intersection signal teaches “…with the local computing unit being connected to a control device of the light signal system…”).
training the signal pattern forecasting model with the central computing and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…” 
The examiner notes that training (e.g. learning) the control algorithms which control the traffic signal on the server and transmitting the control parameters (e.g. model, algorithm, etc.) back to the local controller teaches “training the signal pattern forecasting model with the central computing and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network”.).
the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…”
The examiner notes that the local intersection controller downloading the control parameters from the network and using the control parameters to control the signal teaches “the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the future signal predictions and signal and traffic data collection as taught by Rolle modified with the remote training and transmission of a model to a local controller as taught by Li because this reduce computation cost of the local controllers which would lead to higher performance (Li Pg. 588 Col. 2). 
With respect to Claim 7, the combination of Rolle and Li teach wherein the artificial intelligence comprises a neural network (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.” Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.” 
The examiner notes that any or all of a machine learning algorithm and the neuro-fuzzy system of Li teach “wherein said artificial intelligence comprises a neural network.”).
With respect to Claim 8, the combination of Rolle and Li teaches which comprises implementing a machine-learning algorithm in the artificial intelligence (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.”
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.”). 
With respect to Claim 10, the combination of Rolle and Li teaches sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network (Rolle [0046] “The outbound provisioning component 130 sends at least one message M1, M2, M3 to a respective vehicle….wherein the at least one message includes the current signal status and the at least one future signal status of at least one traffic light…” Rolle [0047] “For example, the communication between the monitoring system 100 and the vehicles can make use of standard technologies like mobile communication networks and the internet protocol…” The examiner notes that the outbound provisioning component (see 130 of Rolle Figure 1 reproduced above) teaches “sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network.”). 
	 
	With respect to Claim 13, the combination of Rolle and Li teaches a non-transitory computer readable storage medium having software saved thereon that when executed by a process of the computing unit carries out the method according to claim 6 (Rolle Claim 16 see “a computer program product.” The examiner notes that Rolle’s computer program product claims at least the method steps of Rolle Claim 10. Thus, Rolle’s Claim 16 teaches “a non-transitory computer program readable medium having software saved thereon that when executed on a computing unit have artificial intelligence carries out the method according to Claim 6”. Additionally, the examiner refers to the mapping of Claim 6 as presented above.). 

With respect to Claim 14, Rolle teaches a system for forecasting a future signal pattern of a light signal system, the system comprising: a computing unit configured to receive traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data (Rolle [0035] “In some implementations, the inbound interface can be configured to receive a further stream of sensor data from a plurality of statically mounted further sensors where each further sensor is associated with a respective traffic light and includes a traffic status for the respective traffic light. The traffic status is an indicator for the current traffic affected by the respective traffic light. For example, induction coils can be used to detect the presence of a vehicle in front of a traffic light…another example is a request button associated with a traffic light for pedestrians which, when pushed by a pedestrian, indicates that a status switch is required for the respective traffic light. Further examples are pressure sensors, video cameras, etc.” The examiner notes that receiving data from the traffic management system (e.g. induction coil sensors, pressure sensors, pedestrian button) to the inbound interface teaches “a computing unit configured to receive traffic data for the light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”.  The examiner further notes Figure. 1 reproduced below with examiners annotations. Note that in Figure 1, the system of Rolle (e.g. reference 100) is connected to at least a plurality of traffic lights. That is, because the traffic lights are in the feedback loop, the system of Rolle and the signal system (e.g. plurality of lights) teach “wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”. To clarify, in more conceptually terms, the signal pattern that is display is based on the traffic data. For example, when a pedestrian pushes the button, the signal pattern system will use that data to establish a 
    PNG
    media_image1.png
    850
    790
    media_image1.png
    Greyscale
signal pattern. 
Said computing unit being connected to said light signal system and configured to receive signal pattern data directly from an output of the light signal system, the signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data (Rolle [0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light being sensed by at least one of the visual sensors, and the received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status." The examiner further notes the examiner’s annotations to Figure 1 as reproduced above.
To clarify, the examiner notes that line in Rolle Figure 1 which shows data from, for example, cameras teaches “Said computing unit being connected to said light signal system and configured to receive signal pattern data directly from an output of the light signal system, the signal pattern data corresponding to the signal pattern established by the light signal system based upon the same traffic data.” The examiner additionally refers to the response to arguments above).
said computing unit containing a trainable artificial intelligence including a signal pattern forecasting model trained on a basis of the traffic data and the signal pattern data of the light signal system, said signal pattern forecasting model forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “said computing unit containing a trainable artificial intelligence including a signal pattern forecasting model trained on a basis of the traffic data and the signal pattern data of the light signal system, said signal pattern forecasting model forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern made with the traffic data with the actual signal pattern that was established by the light signal system based on the same traffic data”.).
said computing unit including a local computing unit and a central computing unit, said local computing unit and said central computing unit each including a processor (Rolle c.f. Figure 9. Further Pg. 10 Paragraph [0091] “Also, multiple computing devices 900 may be connected, with each device providing portions of the necessary operations (e.g., as a server bank, a group of blade servers, or a multi-processor system).” The examiner notes that Rolle’s system of multiple computing devices and any or all of the examples listed teach “said computing unit including a local computing unit and a central computing unit, said local computing unit and said central computing unit each including a processor”.).
…
said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure (Rolle [0030] “For example, the sensor data can be submitted to the monitoring system [100] by using communication infrastructures such as WiFi, Zigbee (e.g. IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions).” Further Rolle [0107]-[0108] describe that the system can be implemented in a server where “the computing device can include clients and servers. A client and server are generally remote from each other and typically interact through a communications network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other…” The examiner notes that since 1) the analytics component (e.g. artificial intelligence) is 2) part of the monitoring system (100) and 3) the monitoring system can be implemented (e.g. see Rolle [0107]-[0108]) in a server environment with a client-server relationship, the analytics component (e.g. artificial intelligence), teaches “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure”.).
Rolle, however, does not appear to explicitly disclose: 
said local computing unit being connected to a control device of the light signal system 
said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network 
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit

Li, however teaches said local computing unit being connected to a control device of the light signal system (Li Pg. 588 Section B Col. 2 “We can regard an intersection controller as a local controller, whose main mission is to control the intersection signal. Even though the aims of all controllers are identical, the situations of intersections are different each other, so different control method and strategy should be adopted….” The examiner notes that the intersection controller which controls the intersection signal teaches “said local computing unit being connected to a control device of the light signal system”.).
said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…” 
The examiner notes that training (e.g. learning) the control algorithms which control the traffic signal on the server and transmitting the control parameters (e.g. model, algorithm, etc.) back to the local controller teaches “said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network”.).
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…”
The examiner notes that the local intersection controller downloading the control parameters from the network and using the control parameters to control the signal teaches “said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the future signal predictions and signal and traffic data collection as taught by Rolle modified with the remote training and transmission of a model to a local controller as taught by Li because this reduce computation cost of the local controllers which would lead to higher performance (Li Pg. 588 Col. 2). 

	




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126